Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed January 7, 2022, has been fully considered and entered.  Accordingly, Claims 1-18 and 20 are pending in this application.  Claim 19 was previously cancelled.  Claims 1, 11, and 17 are independent claims.
Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
 The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 11, and 17.  Specifically, the prior art does not disclose:
 retrieve the summary data value from the summary database when the summarization cycle duration is less than or equal to the query cycle duration and when at least one of the start time of the query cycle is aligned with the start time of the summarization cycle and the end time of the query cycle is aligned with the end time of the summarization cycle; and
retrieve the source data values from the source database when the summarization cycle duration is greater than the query cycle duration.
Adiba (PG Pub. No. 2011/0153603 A1) discloses constructing larger aggregation sampling periods from smaller aggregation sampling periods (see Adiba, paragraph [0029]) and backfilling aggregation sampling periods with time series data that arrives out of chronological order (see Adiba, paragraph [0033]).  However, Adiba does not disclose selecting whether to return summarized representations of time series data or raw time series data depending on whether the query cycle exceeds the size of the summarization period.
Cohen (US Patent No. 10,732,810 B1) discloses combining summarized representations of time series data and raw time series data in response to a query cycle that exceeds the size of the summarization period (see Cohen, Fig. 29C).  However, Cohen does not disclose selecting whether to return summarized representations of time series data or raw time series data depending on whether the query cycle exceeds the size of the summarization period.
Noel (PG Pub. No. 2018/0024702 A1) discloses returning raw time series data in response to a query if there are no summarized representations of the time series data available for the queried time period (see Noel, paragraph [0125]).  However, Noel does not disclose selecting whether to return summarized representations of time series data or raw time series data depending on whether the query cycle exceeds the size of the summarization period.
Anderson ‘791 (PG Pub. No. 202013/0238791 A1) discloses aggregating time series data in batches of various duration, such as 30 seconds, 20 seconds, 10 seconds, 5 seconds, 1 second, 100 milliseconds, or to not batch data at all (see Anderson ‘791, paragraph [0051]).  However, Anderson ‘791 does not disclose selecting whether to return summarized representations of time series data or raw time series data depending on whether the query cycle exceeds the size of the summarization period.
Dependent Claims 2-10, 12-16, 18, and 20, being definite, further limiting, and fully enabled the Specification, are also allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Anderson ‘618 (PG Pub. No. 2010/0211618 A1), which concerns efficient storage of data allowing for multiple level granularity retrieval.
Adiba (PG Pub. No. 2011/0153603 A1), which concerns time series storage for large-scale monitoring system.
Cohen (US Patent No. 10,732,810 B1), which concerns dynamic and interactive table generation and editing based on automatic traversal of complex data structures including summary data such as time series data.
Noel (PG Pub. No. 2018/0024702 A1), which concerns concurrent display of search results from differing time-based search queries executed across event data.
Anderson ‘791 (PG Pub. No. 2013/0238791 A1), which concerns monitoring elastic cloud-based computing systems as a service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161